Citation Nr: 1019198	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  04-05 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased evaluation for status post 
chemonucleolysis of a herniated disc at L5-S1 with a residual 
chronic lumbar strain, currently assigned a 10 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to January 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in April 2006 
and October 2009.  That development was completed, and the 
case has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to September 23, 2002, the Veteran's status post 
chemonucleolysis of a herniated disc at L5-S1 with a residual 
chronic lumbar strain was not productive of moderate 
intervertebral disc disease with recurring attacks.

3.  Prior to September 26, 2003, the Veteran's status post 
chemonucleolysis of a herniated disc at L5-S1 with a residual 
chronic lumbar strain was not productive of moderate 
limitation of motion; and, he did not have a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.

4.  On or after September 23, 2002, the Veteran's status post 
chemonucleolysis of a herniated disc at L5-S1 with a residual 
chronic lumbar strain has not been productive of 
incapacitating episodes with a total duration of at least two 
weeks but less than four weeks during the past 12 weeks.

5.  On or after September 26, 2003, the Veteran's status post 
chemonucleolysis of a herniated disc at L5-S1 with a residual 
chronic lumbar strain has not been productive of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees; and, 
there is no muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status post chemonucleolysis of a herniated disc at L5-S1 
with a residual chronic lumbar strain have not been met. 38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5235-5243, 5292, 5293, 5295 (2001-2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
rating decision in February 2002.  Nevertheless, the RO did 
send the Veteran letters in May 2002, May 2006, April 2007, 
and October 2008, which informed him about the evidence 
necessary to substantiate his claim and the division of 
responsibilities in obtaining the evidence.  The Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error.

In this regard, the Board notes that, while adequate notice 
provided to the Veteran was not given prior to the first 
agency of original jurisdiction (AOJ) adjudication of the 
case, notice was provided by the AOJ prior to the transfer 
and certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claim was readjudicated in 
a supplemental statement of the case (SSOC). Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively,"  
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The notice letters notified 
the Veteran that, to substantiate a claim for increased 
compensation, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), vacated and remanded sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also 
provided examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the VA to obtain) that 
are relevant to establishing her or his entitlement to 
increased compensation.  Specifically, he was informed in the 
April 2007and October 2008 letters of types of evidence that 
might show such a worsening, including statements from a 
doctor containing the physical and clinical findings; results 
of laboratory tests or x-rays; the dates of examinations and 
tests; and, statements from other individuals who were able 
to describe from their knowledge and personal observations in 
what manner the disability had become worse.  The May 2006, 
April 2007, and October 2008 letters also listed examples of 
evidence, which included information about on-going 
treatment, Social Security Administration determinations, 
statements from employers, and lay statements from people who 
have witnessed how the disability symptoms affect him.

The May 2006, April 2007, and October 2008 letters also 
informed the Veteran that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration.  

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the May 2002, April 2007, and 
October 2008 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2002, April 2007, and October 2008 letters notified the 
Veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The May 2002 letter as well as a 
December 2009 letter also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
April 2007 and October 2008 letters stated that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  In 
compliance with the prior remands, the RO did request other 
private medical records.  However, the Veteran did not 
provide the necessary authorization to obtain private 
hospital records dated in July 2003 and August 2003, and the 
records from Dr. P.D. (initials used to protect the Veteran's 
privacy) could not be obtained because they were destroyed 
due to age.  As such, the Board finds that the RO attempted 
to complete the development requested in the October 2009 
remand and complied with the remand instructions. Stegall v. 
West, 11 Vet. App, 268 (1998).  The Veteran's records from 
the Social Security Administration (SSA) were also requested, 
but a response indicated that such records could not be 
located.  The Veteran has not identified any other 
outstanding records that are pertinent to the issue currently 
on appeal.  

In addition, the Veteran was afforded VA examinations in June 
2002 and July 2009 in connection with his claim for an 
increased evaluation.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the July 2009 VA examination obtained in this case is 
adequate, as it is predicated on a review of the claims file 
and all pertinent evidence of record as well as on a physical 
examination and fully addresses the rating criteria that are 
relevant to rating the disability in this case.

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disability since he was last examined. 38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 
11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claim.  The Board 
concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the Veteran in this case.  
Hence, there is no error or issue that precludes the Board 
from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating 
assigned for a disability at the time that service connection 
for that disability is granted, evidence contemporaneous with 
the claim and with the initial rating decision granting 
service connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

In this case, the Veteran filed a claim for an increased 
evaluation for his service-connected spine disability in 
September 2001.  The February 2002 rating decision currently 
on appeal denied that claim, but a September 2002 rating 
decision did increase the evaluation to 10 percent effective 
from September 26, 2001.  However, applicable law mandates 
that when a veteran seeks an increased evaluation, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran is currently assigned a 10 percent disability 
evaluation for status post chemonucleolysis of a herniated 
disc at L5-S1 with a residual chronic lumbar strain pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5293-5295.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen. 38 
C.F.R. § 4.27 (2009). The hyphenated diagnostic code in this 
case indicates that the intervertebral disc syndrome under 
Diagnostic Code 5293 is the service-connected disorder and 
that the lumbosacral strain under Diagnostic Code 5295 is a 
residual condition.

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  VA subsequently amended 
the rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 26, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002 and September 26, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule.

The Veteran was notified of these regulation changes in a 
supplemental statement of the case.  Thus, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the Veteran in the disposition thereof. 
See Bernard, 4 Vet. App. at 393-94.

Prior to September 26, 2003, Diagnostic Code 5292 provided 
for the evaluation of limitation of motion of the lumbar 
spine.  A 10 percent disability evaluation was contemplated 
for slight limitation of motion.  When such limitation of 
motion was moderate, a 20 percent rating was warranted.

Under Diagnostic Code 5295, a 10 percent disability 
evaluation was assigned for a lumbosacral strain with 
characteristic pain on motion.  A 20 percent disability 
evaluation was contemplated for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.

Further, prior to September 23, 2002, Diagnostic Code 5293 
provided that a 10 percent disability evaluation was 
contemplated for mild intervertebral disc syndrome.  A 20 
percent disability was warranted for moderate intervertebral 
disc disease with recurring attacks.

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 10 percent disability 
evaluation was assigned for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 weeks.  A 20 percent disability evaluation 
was contemplated for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 weeks. See Amendment to Part 4, Schedule 
for Rating Disabilities, Effective September 23, 2002; See 67 
Fed. Reg. 54345-54349 (August 22, 2002).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine. See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  Under the General Rating Formula for 
Diseases and Injuries of the Spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 10 percent disability evaluation is 
assigned when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees but not greater than 235 
degrees;  muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent disability evaluation is contemplated when there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2009).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion range of 
motion of the thoracolumbar spine is 230 degrees. The normal 
ranges of motions for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion. See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2009); see also 38 C.F.R. § 4.71a, Plate 
V (2009).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for status 
post chemonucleolysis of a herniated disc at L5-S1 with a 
residual chronic lumbar strain.  The medical evidence of 
record does not show the Veteran to have had moderate 
intervertebral disc disease with recurring attacks.   In 
fact, the June 2002 VA examiner commented that the Veteran 
had only minor pain, and x-rays revealed only mild 
degenerative changes in the disc at L5-S1 and to some extent 
at the L4-L5 level.  Private medical records dated in August 
2003 did document him as having radiation into his right leg, 
but it was noted that the episodes were intermittent and that 
his most recent exacerbation had lasted for one week.  That 
episode had caused discomfort with any upright activity.  
However, he underwent a right L4-5 partial laminectomy, 
diskectomy, and right L-5 nerve root compression, and two 
days later, it was noted that the pain had become much more 
manageable and markedly decreased with significant resolution 
of the pain.  There is no other evidence dated prior to 
September 26, 2003, showing that the disorder caused 
recurring attacks of a moderate degree.  As such, it cannot 
be said that evidence demonstrates that he has met the 
criteria.  Therefore, the Veteran has not been shown to have 
met the criteria for an evaluation in excess of 10 percent 
under Diagnostic Code 5293. 

The Board also notes that the Veteran has not been shown to 
have had a lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  Indeed, the June 2002 VA examiner 
commented that there was no muscle spasm, and the Veteran had 
lateral flexion and rotation to 20 degrees.  Therefore, the 
Board finds that the Veteran has not met the criteria for an 
evaluation in excess of 10 percent under Diagnostic Code 
5295.

In addition, the medical evidence of record does not show the 
Veteran to have had moderate limitation of motion of the 
lumbosacral spine.  The June 2002 VA examination found the 
Veteran to have 60 degrees of flexion, 25 degrees of 
extension, and 20 degrees of left and right lateral flexion 
and rotation.  The Board notes that, as of 2002, there was no 
specific measure of the range of motion of the lumbar spine 
included in the regulations used to evaluate disabilities of 
the spine.  However, range of motion measurements were added 
with the September 2003 change in regulations. See Plate V, 
38 C.F.R. § 4.71a (2004).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the Veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating criteria, 
such as "moderate" or "severe."  In regard to the 
thoracolumbar spine, a full range of motion for forward 
flexion is 90 degrees, backward extension is to 30 degrees, 
left and right lateral flexion is to 30 degrees, and left and 
right rotation is to 30 degrees. See 38 C.F.R. § 4.71a, Plate 
V (2009).  Thus, the medical evidence of record has not 
demonstrated that the Veteran had moderate limitation of 
motion of lumbar spine.  Therefore, the Board finds that the 
Veteran has not met the criteria for an increased evaluation 
in excess of 10 percent under Diagnostic Code 5292.

The medical evidence also does not reveal incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  As previously noted, an 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note 1.  In this case, there are no treatment records 
associated with the claims file indicating that the Veteran 
was prescribed bed rest by any physician.  He was 
hospitalized for surgery on a few occasions, but even 
considering those instances, the Veteran still has not been 
shown to have had two to four weeks of incapacitating 
episodes during a 12 month period.  Moreover, the July 2009 
VA examiner indicated that the Veteran did not have any 
incapacitating episodes.  Thus, he does not meet the criteria 
under the revised version of Diagnostic Code 5293.

Moreover, when the evidence of record is considered under the 
revised rating schedule that became effective on September 
26, 2003, the Board also finds that an increased evaluation 
is not warranted for the Veteran's service-connected spine 
disability.  The medical evidence of record does not show the 
Veteran to have forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  In fact, the July 2009 VA examination revealed 
flexion to 80 degrees, extension to 30 degrees, and left and 
right lateral flexion and rotation to 30 degrees.  It was 
also noted that the Veteran did not have spasms or guarding, 
and he had a normal gait without scoliosis, reversed 
lordosis, or kyphosis.  Indeed, the examiner specifically 
stated that there was no muscle spasm, localized tenderness, 
or guarding severe enough to be responsible for an abnormal 
gait or abnormal spine contour.  Therefore, the Board finds 
that the Veteran has not met the criteria for an evaluation 
in excess of 10 percent under the revised rating criteria.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
Veteran suffers from a separate neurological disability 
distinct from his service-connected status post 
chemonucleolysis of a herniated disc at L5-S1 with residual 
chronic lumbar strain.  The medical evidence of record does 
not identify any separate neurological findings or disability 
not already contemplated under the discussed pertinent 
criteria.  Private medical records dated in November 2000 
documented his back pain and radiculopathy as being much 
improved, and there were no radicular symptoms found in June 
2001.  Although the Veteran reported having pain in his right 
leg, including his calf and foot, at the June 2002 VA 
examination, a physical examination did not reveal any 
neurological deficiency in his lower limbs.  There was no 
evidence of foot drop, despite a notation that he had 
developed one sometime in 1999.  His reflexes were also 
equal, and straight leg raising was 50 degrees on the right 
side and 65 degrees on the left side.  

Private medical records dated in August 2003 do indicate that 
the Veteran had pain radiating down his right leg and some 
reportedly decreased sensation, but he denied having any 
radiation down his left leg.  Nor did he have any bowel or 
bladder dysfunction.  A physical examination found the 
Veteran to have good power, especially in the right tibialis 
anterior and extensor hallucis longus.  His deep tendon 
reflexes were symmetric at the Achilles and patellar tendons.  
He was assessed as having lumbar radiculopathy secondary to a 
herniated disc at L4-5 and elected to undergo surgery that 
month

Nevertheless, at the July 2009 VA examination, the Veteran 
denied having any urinary problems, fecal incontinence, 
obstipation, erectile dysfunction, numbness, paresthesias, 
leg or foot weakness, falls, or unsteadiness.   He did report 
having pain radiating down his right leg to his foot.  
However, an examination revealed normal muscle tone without 
atrophy, and he denied having problems with sensation, tone, 
volitional control, or reflexes.  The examiner also noted the 
Veteran's report that he had had improvement with a right 
foot drop since he underwent surgery.  

The Board further notes that the Veteran is separately 
service-connected for status post repair ligament damage of 
the right knee.  To the extent that any of the Veteran's 
reported right leg and foot problems are related to his knee 
disability, the Board notes that separate disability ratings 
may only be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition. See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  Pyramiding, the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a Veteran's service-connected 
disabilities. 38 C.F.R. § 4.14 (2009).  Based on the 
foregoing, the Board concludes that the Veteran does not 
suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders. See 
Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected 
spine disability is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 10 percent rating, and no higher.  In this regard, 
the Board observes that the Veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
Veteran's lumbar spine is contemplated in the currently 
assigned 10 percent disability evaluation.  The Veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  In fact, the Veteran told 
the July 2009 VA examiner that he did not have any fatigue or 
weakness, and it was noted that there were no flare-ups.  
There was no objective evidence of pain on active range of 
motion, nor was there any pain or additional limitations 
after repetitive range of motion.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the Veteran's status post 
chemonucleolysis of a herniated disc at L5-S1 with a residual 
chronic lumbar strain.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected spine 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  The July 2009 VA 
examiner indicated that the Veteran was hospitalized in 1983 
and 2004 for surgery, and private medical records dated in 
August 2003 also show that he was hospitalized, but there is 
no indication that he has required any frequent periods of 
hospitalization.  In addition, he reported being employed at 
the time of both of his VA examinations, and the July 2009 VA 
examiner commented that his disability did not have any 
significant effects on his occupation.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
spine under the provisions of 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 
Vet. App. 111 (2008).


ORDER

An evaluation in excess of 10 percent for status post 
chemonucleolysis of a herniated disc at L5-S1 with a residual 
chronic lumbar strain is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


